UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1079


DORIAN JEFFERY PAYNE,

                Plaintiff - Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:12-cv-00933-AJT-JFA)


Submitted:   March 26, 2013                 Decided:   March 29, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dorian Jeffery Payne, Appellant Pro Se. Kevin J. Mikolashek,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dorian    Jeffery       Payne       appeals       the   district       court’s

order    dismissing       as    untimely       his    complaint        seeking    judicial

review    of    the     final   decision       of    the     Commissioner        of    Social

Security, which denied his application for benefits.                           On appeal,

we confine our review to the issues raised in the Appellant’s

brief.     See 4th Cir. R. 34(b).                  Because Payne’s informal brief

does     not     challenge       the     basis       for        the    district       court’s

disposition, Payne has forfeited appellate review of the court’s

order.     Accordingly, we affirm the district court’s judgment.

We   dispense     with    oral     argument        because       the   facts     and   legal

contentions      are     adequately      presented         in    the   materials       before

this court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                               2